Exhibit 10.1

2010 MANAGEMENT INCENTIVE COMPENSATION PLAN SUMMARY

Alliant Energy Corporation (the “Company”) maintains the Management Incentive
Compensation Plan (MICP), which provides eligible employees with a cash bonus if
corporate and individual goals are met. The following is a summary of the
material terms of the MICP applicable to named executive officers of the Company
for 2010.

Alliant Energy Corporate Performance: The tables below outline the 2010 goals
against which corporate performance will be measured and the funding associated
with each level of achievement. An MICP incentive pool is established based on
achievement of these corporate performance measures.

2010 CORPORATE PERFORMANCE MEASURES

For Purposes of Determining the Short-Term Incentive Pool

Financial Corporate Performance Measures

 

Earnings Per Share (EPS) (1)

  

Cash Flow (2)

Level

  

Funding

     Maximum ($2.81)    150%    Target ($2.45)    100%    Target ($625 Million)
Threshold (3) ($2.20)    20%   

Weighting of EPS in

final Corporate Performance

       

Weighting of Cash Flow in

final Corporate Performance

60%    10%

 

(1) Earnings per share (EPS) amounts used for purposes of determining short-term
incentive pool will be based on utility earnings from continuing operations
only, as adjusted by items excluded from our guidance as provided in our
earnings release dated February 4, 2010.

(2) Cash flow amount used for purposes of determining short-term incentive pool
funding will be based on utility and Alliant Energy Corporate Services, Inc.
(SERVCO) cash flows from operations only. Calculation of the cash flow amount
will exclude changes from sales of customer receivables, tax-effected pension
contributions and net collateral received by or paid by the utilities and
SERVCO.

(3) If the Threshold EPS level, which is 90% of the mid-point of utilities
earnings per share guidance issued on February 4, 2010, is not met, there will
be no payout for the 2010 plan year.

 

1



--------------------------------------------------------------------------------

Other Corporate Performance Measures

 

Diversity (1)

  

Safety

  

Customer Satisfaction

Diverse population target       Women in non-traditional jobs       Spending
targets to minority- and women-owned businesses   

Reduce OSHA reportable

incidents

by a specified amount

  

Achieve specified customer

satisfaction benchmark

Weighting of Diversity in

final Corporate Performance

  

Weighting of Safety in

final Corporate Performance

  

Weighting of Customer

Satisfaction

in final Corporate Performance

5%    10%    15%

 

(1) Diversity goal will be met, and 5% of incentive pool will fund, if two of
the three diversity metrics are met.

MICP Incentive Pool: The short-term incentive pool varies from 0% to 150% of the
total target incentives. If threshold EPS is not met, the pool will not fund. If
the pool is not funded, no incentive payments will be made regardless of
achievement of the other corporate goals or individual goals. If threshold EPS
is met, the pool will be funded based on the final EPS results, which provides
the funding level, and the achievement of the other goals. Each goal that is met
will cause funding of the pool based on that goal’s weighting. The total
incentive pool will be multiplied by the funding level determined by EPS
results.

MICP Target Incentives: If the incentive pool is funded, achievement of the
target level goals and objectives may result in a payout of 100% of the
incentive opportunity. However, a participant’s final award may range anywhere
from 0 to 200% of that target based on an individual’s achievement of individual
performance goals. Incentive opportunity is expressed as a percentage of
eligible earnings for the plan year.

Individual Performance Goals: If the incentive pool is funded, a participant’s
final award will be based on achievement of individual performance goals. For
2010, there are individual financial and execution goals for the CEO and other
executive officers. Individual financial goals are weighted at 60%. The 2010
annual financial goals are to achieve Alliant Energy Corporation consolidated
EPS from continuation operations of $2.60 for the CEO and CFO, and Utility EPS
from continuing operations of $2.45 for all the named executive officers. All
officers have a target to achieve cash flows from continuing operations of $625
million at utilities and SERVCO, excluding changes in sales of customer
receivables, tax-effected pension contributions and net collateral held by or
paid by the utilities and SERVCO, if applicable. The CEO has a financial goal
related to RMT, Inc. Mr. Aller has a financial goal related to certain
non-regulated operations. Execution goals weighted at 40% include various
accomplishments for customer satisfaction; diversity; safety; the WP&L and IP&L
future rate cases; utility

 

2



--------------------------------------------------------------------------------

wind projects; utility advanced metering infrastructure projects; utility
reliability standards; operational achievements; clean air compliance plan;
environmental; strategic planning; succession planning; advocating to achieve
manageable governmental outcomes; and cost control and other efficiency goals.
These individual execution goals are weighted at 40%

Claw-back provision: The Company will seek reimbursement of excess incentive
awards paid to executive officers under the MICP if the Company’s financial
statements are the subject of a restatement due to gross negligence, intentional
misconduct or fraud. This provision applies to incentive payments made within 12
months of the restatement.

 

3